11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                     JUDGMENT

Ex parte Billy Wayne Williams,               * From the 32nd District
                                               Court of Mitchell County,
                                               Trial Court No. 15,775.

No. 11-14-00128-CV                           * April 16, 2015

                                             * Memorandum Opinion by Willson, J.
                                               (Panel consists of: Wright, C.J.,
                                               Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that there is
error in the order below. Therefore, in accordance with this court’s opinion, we
reverse the judgment of the trial court, and we remand this cause to the trial court
for further proceedings consistent with this opinion.